Exhibit 99.1 FOR IMMEDIATE RELEASE NEWSTAR REPORTS NET INCOME OF $5.1 MILLION, OR $0.11 PER DILUTED SHARE FOR THE THIRD QUARTER Strong investment activity continues to drive revenue and asset growth § Investment Activity – New funded credit investments exceeded $720 million in the seasonally slower third quarter, up 76% from the same quarter last year and down 29% from last quarter. § Asset Growth – Managed loans and credit investments increased by $447 million to $4.6 billion, or 11%, from the prior quarter and $2.0 billion, or 80%, from the same period last year. § Funding – Asset growth was supported by a combination of long term capital from the issuance of subordinated notes under an existing commitment and the issuance of new asset-backed securities. § Net Interest Margin – The margin widened to 2.57% for the third quarter from 1.99% in the second quarter, as expected, due primarily to the negative impact of interest expense recognized in connection with debt prepayment in the second quarter which did not recur in the third quarter. § Revenue – Total revenue1 increased by $3.5 million to $26.7 million, or 15% from the prior quarter as a $7.4 million increase in net interest income generated from higher loan balances was partly offset by a $4 million decrease in non-interest income due primarily to unrealized losses on a total return swap. § Credit – Credit costs remained within expected ranges, increasing by $1.3 million from the prior quarter to $4.5 million due primarily to higher general provision expense related to loan growth, as specific provisions decreased to $1.6 million from $2.5 million in the prior quarter. § Stockholders Equity – Pre-tax ROAE increased to 5.3% in the third quarter from 5.2% last quarter. § Strategic Initiatives – Increased pro forma assets under management by approximately $2.3 billion to $6.9 billion through the acquisition of Boston-based FOC Partners, a credit-oriented investment manager on October 7, 2015. Boston, November 4, 2015 – NewStar Financial, Inc. (NASDAQ: NEWS) (“NewStar” or the “Company”), an internally-managed, commercial finance company, today announced financial results for its third quarter of 2015, reporting net income of $5.1 million, or $0.11 per diluted share. These results compare to net income of $5.0 million, or $0.10 per diluted share in the second quarter of 2015 and $5.0 million, or $0.10 per diluted share in the third quarter of 2014. Operating income before income taxes was $8.8 million for the third quarter of 2015 compared to $8.6 million for the second quarter and $8.5 million in the third quarter of 2014. Tim Conway, NewStar’s Chairman and Chief Executive Officer commented on the Company’s quarterly performance: “We continued to make significant progress on our strategic priorities and remain on track to reach our targets.Our ability to increase earnings through a period of heightened volatility in the credit markets reflects the growth in our core earnings power driven by our increased scale and fee revenue engines.We remain on pace to reach our volume target for the full year based on new investment activity despite a seasonal slowdown in the third quarter.Investment activity over the last twelve months exceeded $3.1 billion.Importantly, the yield profile on new investments has also improved overall and the outlook for the pricing environment in our target markets remains favorable.We are well positioned to capitalize on these trends through our strategic relationships and have the flexibility to allocate capital across our multiple origination platforms.” 1 Total revenue is defined as the sum of net interest income and non-interest income Managed and Owned Investment Portfolios § Total new funded credit investments exceeded $720 million in the third quarter of 2015 compared to $1 billion in the prior quarter and $409 million in the same quarter last year.Investment activity was driven by demand for acquisition financing derived from new middle market LBO activity and co-lending activity through our strategic relationships, combined with our emphasis on providing larger credit commitments and increasing the number of lead managed transactions. § Balance sheet runoff from scheduled amortization, prepayments and sales totaled approximately $234 million, down from $419 million in the prior quarter. § Average yields on new loans and other credit investments in the third quarter were 6.7%, up from 6.6% in the prior quarter due primarily to an improved pricing environment during the third quarter. § Loans and other investments outstanding, excluding managed assets, increased approximately 13% from the prior quarter and 67% from the third quarter of 2014. Growth in the third quarter was driven primarily by lending activity generated through our Leveraged Finance group. § The Leveraged Finance loan portfolio increased by $328 million during the third quarter to almost $3.1 billion, while asset-based loan balances in our Business Credit portfolio increased 15% to $275 million, and loans and leases in our Equipment Finance portfolio increased 25% to $175 million. § New equipment loan and lease volume was $31 million in the third quarter, down slightly from $35 million last quarter and up from $10 million in the third quarter of 2014, while asset-based lending activity totaling $25 million increased from $19 million last quarter, but decreased from $32 million in the comparable quarter last year.Equipment finance and asset-based lending activity represented 12% of new loan volume retained on the balance sheet in the third quarter. § Assets held in managed funds remained consistent at almost $1 billion as of September 30, 2015. § The owned loan portfolio remained balanced across industry sectors and highly diversified by issuer. Exposure to energy sectors was 2.2%, up from approximately 1.0% at the end of the prior quarter, reflecting highly selective investment activity in the third quarter intended to capitalize on dislocation in the sector.As of September 30, 2015, no outstanding borrowings by a single obligor represented more than 1.21% of total loans outstanding, and the ten largest obligors comprised approximately 10.2% of the loan portfolio.
